Citation Nr: 0623733	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-22 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cervical strain 
claimed as due to dental trauma.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral blindness resulting from treatment rendered at the 
San Antonio, Texas VA Medical Center (VAMC) in August 2000.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left knee bone graft resulting from treatment rendered at the 
San Antonio, Texas VAMC in August 2000.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right knee disability resulting from treatment rendered at 
the San Antonio, Texas VAMC in August 2000.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right hip disability resulting from treatment rendered at the 
San Antonio, Texas VAMC in August 2000.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right shoulder disability resulting from treatment rendered 
at the San Antonio, Texas VAMC in August 2000.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right elbow disability resulting from treatment rendered at 
the San Antonio, Texas VAMC in August 2000.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability of the ankles, feet and toes resulting from 
treatment rendered at the San Antonio, Texas VAMC in August 
2000.

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
posttraumatic stress disorder (PTSD) resulting from treatment 
rendered at the San Antonio, Texas VAMC in August 2000.

12.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
poor circulation and ambulation resulting from treatment 
rendered at the San Antonio, Texas VAMC in August 2000.

13.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vein atrophy of both arms resulting from treatment rendered 
at the San Antonio, Texas VAMC in August 2000.

14.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bronchitis and chronic obstructive pulmonary disease (COPD) 
resulting from treatment rendered at the San Antonio, Texas 
VAMC in August 2000.

15.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
headaches resulting from treatment rendered at the San 
Antonio, Texas VAMC in August 2000.

16.  Entitlement to specially adapted housing or home 
adaptation grant.

17.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service with the United States Navy 
from September 1942 to February 1946, and with the United 
States Army from January 1948 to January November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In April 2005, the veteran testified at a travel board 
hearing chaired by C.W. Symanski, who was designated by the 
Chairman of the Board to conduct that hearing and to render a 
final determination in this case.  38 U.S.C.A. § 7102(b) 
(West 2002).

The Board notes that the veteran claims entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
poor circulation and ambulation.  The record discloses that 
he is service connected for residuals of varicose veins of 
the left leg with history of thrombophlebitis.  The Board 
refers to the RO an issue of entitlement to an increased 
rating for service connected varicose veins of the left leg 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is causally related 
to his in-service noise exposure.

2.  The veteran's tinnitus is causally related to his in-
service noise exposure.

3.  There is no competent evidence that the veteran has 
current disability of the cervical spine.  

4.  There is no competent evidence that the veteran manifests 
any additional decreased visual acuity in either eye caused 
by carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on VA's part or by an event not 
reasonably foreseeable.

5.  There is no competent evidence that the veteran manifests 
any additional disability resulting from left knee bone graft 
that was caused by carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on VA's part or by 
an event not reasonably foreseeable.

6.  There is no competent evidence that the veteran manifests 
any additional disability of the right knee that was caused 
by carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on VA's part or by an event not 
reasonably foreseeable.

7.  There is no competent evidence that the veteran manifests 
any additional disability of the right hip that was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on VA's part or by an event not 
reasonably foreseeable.

8.  There is no competent evidence that the veteran manifests 
any additional disability of the right shoulder that was 
caused by carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on VA's part or by an 
event not reasonably foreseeable.

9.  There is no competent evidence that the veteran manifests 
any additional disability of the right elbow that was caused 
by carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on VA's part or by an event not 
reasonably foreseeable.

10.  There is no competent evidence that the veteran 
manifests any additional disability of the ankle, feet and 
toes that was caused by carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on VA's part 
or by an event not reasonably foreseeable.

11.  There is no competent evidence that the veteran 
manifests an acquired psychiatric disorder, to include PTSD, 
that was caused by carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on VA's part or by 
an event not reasonably foreseeable.

12.  There is no competent evidence that the veteran 
manifests any additional disability claimed as poor 
circulation and ambulation that was caused by carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on VA's part or by an event not reasonably 
foreseeable.

13.  There is no competent evidence that the veteran 
manifests any additional disability claimed as vein atrophy 
of both arms that was caused by carelessness, negligence, 
lack of proper skill, error in judgment or similar fault on 
VA's part or by an event not reasonably foreseeable.

14.  There is no competent evidence that the veteran 
manifests any additional disability of COPD and bronchitis 
that was caused by carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on VA's part or by 
an event not reasonably foreseeable.

15.  There is no competent evidence that the veteran 
manifests any additional disability of headaches that was 
caused by carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on VA's part or by an 
event not reasonably foreseeable.

16.  The veteran is service connected for thoracolumbar spine 
disability rated as 60% disabling; varicose veins of the left 
leg status post history of thrombophlebitis rated as 20% 
disabling; post-operative bilateral inguinal hernias rated as 
noncompensable; urethral calculus rated as noncompensable; 
and hemorrhoidectomy rated as noncompensable; his service 
connected disabilities do not result in result in the loss of 
use of any extremity nor affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.

17.  The veteran does not have the loss or permanent loss of 
use of one or both feet, loss or permanent loss of use of one 
or both hands, or ankylosis of one or both knees or one or 
both hips due to service-connected disability.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2002); 38 C.F.R. 
§§ 3.385 (2005).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002).

3.  Cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1712, 5107 (West 2002); 38 C.F.R. §§ 3.159(a) (2005).

4.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for bilateral blindness have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 
(2005).

5.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for left knee bone graft have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 
(2005).

6.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for right knee disability have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 
(2005).

7.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for right hip disability have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 
(2005).

8.  The criteria for compensation under 38 U.S.C.A. § 1151 
for right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2005).

9.  The criteria for compensation under 38 U.S.C.A. § 1151 
for right elbow disability have not been met.  38 U.S.C.A. §§ 
1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2005).

10.  The criteria for compensation under 38 U.S.C.A. § 1151 
for disability of the ankles, feet and toes have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 
3.361 (2005).

11.  The criteria for compensation under 38 U.S.C.A. § 1151 
for PTSD have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.361 (2005).

12.  The criteria for compensation under 38 U.S.C.A. § 1151 
for poor circulation and ambulation have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2005).

13.  The criteria for compensation under 38 U.S.C.A. § 1151 
for vein atrophy of both arms have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2005).

14.  The criteria for compensation under 38 U.S.C.A. § 1151 
for bronchitis and COPD have not been met.  38 U.S.C.A. §§ 
1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2005).

15.  The criteria for compensation under 38 U.S.C.A. § 1151 
for headaches have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.361 (2005).

16.  The criteria for assistance in acquiring specially 
adapted housing or home adaptation grant have not been met.  
38 U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 C.F.R. § 3.809 
(2005).

17.  The criteria for automobile and adaptive equipment, or 
adaptive equipment only, have not been met.  38 U.S.C.A. §§ 
3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran claims entitlement to service connection for 
hearing loss, tinnitus and cervical spine disability as 
causally related to events in service.  He served on active 
duty from September 1942 to February 1946, and from January 
1948 to January 1967.  Service connection is established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during periods of active wartime and peacetime 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In 
order to qualify for entitlement to compensation under 
38 U.S.C.A. §§ 1110 and/or 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001). 

Specified diseases listed as chronic in nature, such as 
arthritis, may be presumed to have been incurred in service, 
if the evidence shows that such disease became manifest to a 
degree of 10 percent or more within one year from separation 
from active service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2005).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

A.  Hearing loss

The veteran claims entitlement to service connection for 
bilateral hearing loss.  An October 2001 VA audiology 
examination measured auditory thresholds exceeding 40 
decibels for both ears in the frequency of 4000 Hertz.  Thus, 
the veteran manifests bilateral hearing loss disability per 
VA standards.  38 C.F.R. § 3.385 (2005).  He believes that 
his hearing loss is related to exposure to acoustic trauma in 
service.  In April 2005, he testified to instances of 
unprotected hearing while working near the sounds of 
artillery tank engines, mufflers and engine backfiring.  His 
service medical records disclose evidence of decreased 
hearing acuity between audiogram examinations taken in 
December 1964 and June 1967.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993) (audiometric findings provide an 
objective measurable as to whether hearing acuity decreased 
in service).  A medical opinion obtained in November 2005, 
based upon review of the claims folder, determined that it 
was at least as likely as not that the veteran's bilateral 
hearing loss is related to event(s) in service.  There is no 
medical opinion to the contrary.  Service connection for 
bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) 
(West 2002).

B.  Tinnitus

The veteran also claims entitlement to service connection for 
tinnitus.  There is no in-service report of tinnitus.  
However, a November 2005 VA opinion based upon review of the 
claims folder attributed the veteran's tinnitus to his in-
service noise exposure.  There is no opinion to the contrary.  
Service connection for tinnitus is granted.  38 U.S.C.A. 
§ 5107(b) (West 2002).

C.  Cervical spine disability

The veteran has alleged that his current cervical spine 
disability is related to an instance where 4 teeth were 
removed prior to his discharge from service.  His service 
dental records show that he received dental treatment on 
numerous occasions during his active duty primarily involving 
treatment for caries and calculus.  He eventually had tooth 
extractions (TE) of teeth 1, 14, 15, 16, 17, 18, 19, 20, 30, 
31 and 32 resulting in a Class I occlusion.  There is no 
medical opinion associating any cervical spine disability to 
his dental extractions.  

The veteran's service medical records do document his 
treatment for neck pain in March 1966 after hitting the right 
side of his head on a tank.  His physical examination was 
significant for spasm of both paracervical muscles, guarded 
cervical spine movement with limited lateral and flexion, and 
tenderness over the C-7 area.  An x-ray examination was 
negative for bony lesion or degenerative disc lesions.  He 
was assessed with a cervical spine strain.  In April 1966, he 
was noted to have torticollis of the left side of the neck 
manifested by tenderness over the left paracervical muscles 
near the base of the skull.  He was treated with anti-
inflammatory medications.  He was given an impression of 
torticollis in July 1966.  This assessment was deemed a line 
of duty (LOD) injury.  In July 1967, he presented with a 3-
day history of extreme neck stiffness.  His physical 
examination demonstrated moderate loss of motion (LOM) of the 
neck with no neurologic deficit.  An x-ray examination was 
negative for a fracture or other pathology, and he was given 
an assessment of torticollis treated with moist heat and 
intermittent cervical traction.  There is no further report 
of symptoms or treatment.

Post-service, the record first reflects that the veteran 
underwent radiologic study of the cervical spine in April 
1981.  The only remarkable finding was an increase in 
sclerotic density of the odontoid process.  VA orthopedic 
examination in August 1992 demonstrated normal range of 
cervical spine motion.  There is no specific diagnosis of 
cervical spine disability disclosed in the veteran's post-
service medical records.  The Board obtained medical opinion, 
based upon review of the claims folder, in November 2005.  
The veteran described an aching pain in the neck area that 
was aggravated by side motions.  He denied any radicular 
symptoms.  Physical examination demonstrated full pain-free 
range of motion absent any clinical abnormalities.  An x-ray 
examination of the cervical spine revealed no fractures, 
osteoarthritis or osteoporosis.  There was a normal lordotic 
curve.  He was given a diagnosis of normal cervical spine 
without radicular symptoms or hard neurologic deficit due to 
cervical spine pathology.

On this record, the Board must deny the claim as there is no 
competent evidence that the veteran manifests current 
disability of the cervical spine.  The veteran is deemed 
competent to describe his symptoms of cervical spine pain 
during service and thereafter, but he is not deemed competent 
to self-diagnosis his pain symptoms as the manifestation of a 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); 38 C.F.R. § 3.159(a) (2005).  Pain alone does not 
satisfy VA's basic compensation statutes that require a 
claimant to establish that a disease or injury was incurred 
during service.  Sanchez-Benitez, 259 F.3d 1356 (Fed. Cir. 
2001).  In the absence of competent evidence of current 
disability, the claim must be denied as the veteran has not 
presented a valid service connection claim.  Id.  There is no 
doubt of material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).
II.  Compensation under 38 U.S.C. 1151

The veteran filed his claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for left eye blindness resulting 
from treatment rendered by VA on August 24, 2000 by means of 
a VA Form 21-4138 filed on October 31, 2000.  He alleged that 
he came out of anesthesia being unable to see in the left 
eye.  He filed his claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for right eye blindness, right arm 
disability, removal of too much bone, headaches, PTSD, poor 
circulation and shortness of breath resulting from treatment 
rendered by VA on August 24, 2000 by means of a VA Form 21-
4138 filed on September 5, 2001.

For claims filed on or after October 1, 1997, the provisions 
of 38 U.S.C.A. § 1151 require that entitlement to benefits 
for any injury or disease resulting from VA treatment be 
established by proof of fault or accident on the part of VA.  
38 U.S.C.A. § 1151 (West 2002).  See VAOPGCPREC 01-99 
(February 16, 1999).  In pertinent part, 38 U.S.C.A. § 1151 
provides that compensation shall be provided to a veteran for 
additional disability proximately resulting from:

"(A) carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
(VA) in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or
(B) an event not reasonably 
foreseeable."

The initial enabling regulation, 38 C.F.R. § 3.358, stated, 
in pertinent part, that compensation under 38 U.S.C.A. § 1151 
was not payable when an additional disability results from 
the natural progression of an underlying disability.  38 
C.F.R. § 3.358(b)(2) (1997-2003); Brown v. Gardner, 115 S.Ct. 
552, 556 n.3 (1994).  Rather, it was necessary to show that 
any additional disability, or aggravation of a disease or 
injury, was actually the result of VA treatment and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c) (1997-
2004).  In essence, compensation under 38 U.S.C.A. § 1151 
required proof of a causal connection between VA medical 
treatment and additional disability.  Gardner, 115 S.Ct. at 
556 n3.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 were 
revised and renumbered.  See 69 Fed. Reg. 46,426 (Aug. 3, 
2004).  A newly added provision, 38 C.F.R. § 3.361, specifies 
as follows:

§ 3.361 Benefits under 38 U.S.C. 1151(a) for 
additional disability or death due to hospital 
care, medical or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy program.

(a) Claims subject to this section--
      (1) General. Except as provided in paragraph 
(2), this section applies to claims received by 
VA on or after October 1, 1997.  This includes 
original claims and claims to reopen or otherwise 
readjudicate a previous claim for benefits under 
38 U.S.C. 1151 or its predecessors.  The 
effective date of benefits is subject to the 
provisions of § 3.400(i).  For claims received by 
VA before October 1, 1997, see § 3.358.
      (2) Compensated Work Therapy.  With respect 
to claims alleging disability or death due to 
compensated work therapy, this section applies to 
claims that were pending before VA on November 1, 
2000, or that were received by VA after that 
date.  The effective date of benefits is subject 
to the provisions of §§ 3.114(a) and 3.400(i), 
and shall not be earlier than November 1, 2000.
(b) Determining whether a veteran has an 
additional disability.  To determine whether a 
veteran has an additional disability, VA compares 
the veteran's condition immediately before the 
beginning of the hospital care, medical or 
surgical treatment, examination, training and 
rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is 
based to the veteran's condition after such care, 
treatment, examination, services, or program has 
stopped. VA considers each involved body part or 
system separately.
(c) Establishing the cause of additional 
disability or death.  Claims based on additional 
disability or death due to hospital care, medical 
or surgical treatment, or examination must meet 
the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  
Claims based on additional disability or death 
due to training and rehabilitation services or 
compensated work therapy program must meet the 
causation requirements of paragraph (d)(3) of 
this section.
      (1) Actual causation required.  To establish 
causation, the evidence must show that the 
hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional 
disability or death.  Merely showing that a 
veteran received care, treatment, or examination 
and that the veteran has an additional disability 
or died does not establish cause.
      (2) Continuance or natural progress of a 
disease or injury.  Hospital care, medical or 
surgical treatment, or examination cannot cause 
the continuance or natural progress of a disease 
or injury for which the care, treatment, or 
examination was furnished unless VA's failure to 
timely diagnose and properly treat the disease or 
injury proximately caused the continuance or 
natural progress.  The provision of training and 
rehabilitation services or CWT program cannot 
cause the continuance or natural progress of a 
disease or injury for which the services were 
provided.
      (3) Veteran's failure to follow medical 
instructions. Additional disability or death 
caused by a veteran's failure to follow properly 
given medical instructions is not caused by 
hospital care, medical or surgical treatment, or 
examination.
(d) Establishing the proximate cause of 
additional disability or death.  The proximate 
cause of disability or death is the action or 
event that directly caused the disability or 
death, as distinguished from a remote 
contributing cause.
      (1) Care, treatment, or examination.  To 
establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's 
additional disability or death, it must be shown 
that the hospital care, medical or surgical 
treatment, or examination caused the veteran's 
additional disability or death (as explained in 
paragraph (c) of this section); and
      (i) VA failed to exercise the degree of 
care that would be expected of a reasonable 
health care provider; or
      (ii) VA furnished the hospital care, 
medical or surgical treatment, or 
examination without the veteran's or, in 
appropriate cases, the veteran's 
representative's informed consent.  To 
determine whether there was informed 
consent, VA will consider whether the health 
care providers substantially complied with 
the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 
17.32 of this chapter that are immaterial 
under the circumstances of a case will not 
defeat a finding of informed consent.  
Consent may be express (i.e., given orally 
or in writing) or implied under the 
circumstances specified in § 17.32(b) of 
this chapter, as in emergency situations.
      (2) Events not reasonably foreseeable.  
Whether the proximate cause of a veteran's 
additional disability or death was an event not 
reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care 
provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but 
must be one that a reasonable health care 
provider would not have considered to be an 
ordinary risk of the treatment provided.  In 
determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable 
health care provider would have disclosed in 
connection with the informed consent procedures 
of § 17.32 of this chapter.
      (3) Training and rehabilitation services or 
compensated work therapy program.  To establish 
that the provision of training and rehabilitation 
services or a CWT program proximately caused a 
veteran's additional disability or death, it must 
be shown that the veteran's participation in an 
essential activity or function of the training, 
services, or CWT program provided or authorized 
by VA proximately caused the disability or death.  
The veteran must have been participating in such 
training, services, or CWT program provided or 
authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 
or as part of a CWT program under 38 U.S.C. 1718.  
It need not be shown that VA approved that 
specific activity or function, as long as the 
activity or function is generally accepted as 
being a necessary component of the training, 
services, or CWT program that VA provided or 
authorized.
(e) Department employees and facilities.
(1) A Department employee is an individual--
      (i) Who is appointed by the Department 
in the civil service under title 38, United 
States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. 2105;
      (ii) Who is engaged in furnishing 
hospital care, medical or surgical 
treatment, or examinations under authority 
of law; and
      (iii) Whose day-to-day activities are 
subject to supervision by the Secretary of 
Veterans Affairs.
      (2) A Department facility is a facility over 
which the Secretary of Veterans Affairs has 
direct jurisdiction.
(f) Activities that are not hospital care, 
medical or surgical treatment, or examination 
furnished by a Department employee or in a 
Department facility.  The following are not 
hospital care, medical or surgical treatment, or 
examination furnished by a Department employee or 
in a Department facility within the meaning of 38 
U.S.C. 1151(a):
      (1) Hospital care or medical services 
furnished under a contract made under 38 U.S.C. 
1703.
(2) Nursing home care furnished under 38 
U.S.C. 1720.
      (3) Hospital care or medical services, 
including examination, provided under 38 U.S.C. 
8153 in a facility over which the Secretary does 
not have direct jurisdiction.
(g) Benefits payable under 38 U.S.C. 1151 for a 
veteran's death.
      (1) Death before January 1, 1957.  The 
benefit payable under 38 U.S.C. 1151(a) to an 
eligible survivor for a veteran's death occurring 
before January 1, 1957, is death compensation.  
See §§ 3.5(b)(2) and 3.702 for the right to elect 
dependency and indemnity compensation.
      (2) Death after December 31, 1956.  The 
benefit payable under 38 U.S.C. 1151(a) to an 
eligible survivor for a veteran's death occurring 
after December 31, 1956, is dependency and 
indemnity compensation.

The veteran was admitted to the San Antonio, Texas VA Medical 
Center (VAMC) on August 24, 2000 for revision of prior left 
knee arthroplasties.  Prior to surgery, he signed a consent 
form authorizing removal of his left knee prosthesis with 
replacement of metal/plastic prosthesis.  See Standard Form 
522 signed August 22, 2000.  He was advised of the operation 
and procedure, possible alternative methods or treatment, the 
risks involved, and the possible complications.  The cited 
risks included damage to vital structures (nerves/vessels, 
etc.), infection and bleeding, stiffness and decreased range 
of motion, pain/discomfort, further surgery and failure of 
hardware.  Id.  He was also advised of the risks of 
anesthesia.  See VA clinic record dated August 22, 2000.  

A review of the veteran's systems at the time of his August 
24, 2000 admission included his report of a morning cough 
that cleared by mid-morning, a left cataract with eyeglasses, 
and left knee disability manifested by decreased range of 
motion with medial and lateral joint line tenderness.  That 
same day, he underwent revision of left total knee 
arthroplasty with removal of previous hardware and insertion 
of new hardware.  "Minimal bone cuts" were made on the 
femoral side, the tibial side was prepared with an 
intermedullary reamer, and the proximal tibia was impacted 
and grafted around a tibial stem.  The anesthesia records do 
not record any complications, and indicated that he was sent 
to recovery room in stable condition.  The operative report 
noted the veteran tolerated the procedure well, and was 
transferred to the recovery room in stable condition.  His 
post-anesthesia care unit nursing record documented "None" 
for complications at the time of his transfer and did not 
record any complications upon the discharge assessment.  His 
24-hour records of reassessment and care do not note any 
complications.  The only complication noted was a left lower 
extremity cellulitis that was treated with antibiotics.  He 
had been placed on deep venous thrombosis prophylaxis as a 
precaution.  He was also noted to have some acute anxiety 
secondary to notice of the death of a close friend.

The veteran alleges that he incurred multiple disabilities as 
a result of negligent treatment, or lack of treatment, by VA 
during his hospitalization.  He generally attributes his 
visual deficits as the side-effects of anesthesia.  He 
attributes his remaining disabilities to a falling incident.  
He alleges that the event was recorded but that two pages of 
his VA records are now missing.  A correspondence with a 
private attorney also describes his alternative theories as 
follows:

VAMC San Antonio, TX knee surgery in 9-2000 left 
w/1" shorter/anes stepped away from table and 
patient's BP dropped/2 heart attacks -woke w/left 
eye loss of vision/bed rails not placed up/fell 
and broke humerus-neuro damage/limited 
ROM/numbness-2nd eye blind now and 
w/scoliosis/pain from shortened leg

A.  Blindness of both eyes

The veteran relates the onset of left eye vision loss to the 
side effects of anesthesia.  He alleges that he came out of 
anesthesia following his left knee surgery being unable to 
see in the left eye.  He indicates having right eye blindness 
the day following his surgery.  However, he also reports that 
he became blind in both eyes on March 14, 2001.  He appears 
to report having a drop of blood pressure with two heart 
attacks during his hospitalization.

The Board has before it extensive records of the veteran's VA 
hospitalization and treatment related to his left knee 
arthroplasty on August 24, 2000 and follow-up treatment for 
post-operative infection.  There is no documentation 
supporting his allegation of complications with anesthesia, 
possible cardiovascular incident, or any notation of reported 
loss of left and/or right eye vision.  He was first 
classified as legally blind in both eyes in 2001.  His 
optometry records indicate the etiology and diagnosis as 
status post temporal arteritis with bilateral anterior 
ischemic optic neuropathy (AION) with optic atrophy.  There 
is no competent evidence that the veteran manifests any 
additional decreased visual acuity in either eye that was 
caused by carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on VA's part or by an 
event not reasonably foreseeable.  He is deemed competent to 
report his symptoms of decreased visual acuity, but such 
report of decreased visual acuity is not supported by his 
contemporaneous hospital and outpatient treatment records.  
More importantly, the well-intentioned beliefs of the veteran 
and his spouse that his current visual deficits are causally 
related to his VA treatment, to include the effects of 
anesthesia, hold no probative value as the veteran is not 
shown to possess the necessary medical training to speak to 
issues of medical diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (19920; 38 C.F.R. § 3.159(a) 
(2005).  The benefit of doubt rule does not apply as the 
preponderance of evidence is against the claim.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

B.  Left knee bone graft

The veteran alleges that VA physician "CUT OFF TO MUCH 
BONE" at the time of his left knee replacement.  He has 
testified that his surgical treatment resulted in additional 
pain, limitation of motion and instability requiring him wear 
a knee brace.  He signed a consent form prior to surgery with 
knowledge that complications included damage to vital 
structures (nerves/vessels, etc.), infection and bleeding, 
stiffness and decreased range of motion, pain/discomfort, 
further surgery and failure of hardware.  VA physicians 
performed some bony work with respect to the veteran's third 
total knee replacement, to include minimal bone cuts on the 
femoral side and grafting around the tibial stem.  There is 
no competent evidence that the veteran manifests any 
additional disability resulting from left knee bone graft 
that was caused by carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on VA's part or by 
an event not reasonably foreseeable.  His lay assertions hold 
no probative value with respect to whether any additional 
disability from left knee bone graft was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on VA's part.  Espiritu, 2 Vet. 
App. at 494; 38 C.F.R. § 3.159(a) (2005).  The benefit of 
doubt rule does not apply as the preponderance of evidence is 
against the claim.  Ortiz, 274 F. 3d. at 1365.

C.  Right knee

The medical evidence demonstrated that the veteran manifested 
degenerative changes of the right knee by x-ray examination 
in April 2000.  A more recent examination in July 2004 
offered an assessment of degenerative joint disease (DJD) of 
the right knee with meniscus degeneration.  The veteran's 
hospitalization records in August 2000 do not reflect a 
falling incident as claimed or treatment for right knee 
symptoms.  There is no competent evidence that the veteran 
manifests any additional disability of the right knee that 
was caused by carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on VA's part or by an 
event not reasonably foreseeable.  His lay assertions of 
additional disability caused by VA treatment or lack thereof, 
to include breaking his humerus bone, holds no probative 
value in this case.  Espiritu, 2 Vet. App. at 494; 38 C.F.R. 
§ 3.159(a) (2005).  The benefit of doubt rule does not apply 
as the preponderance of evidence is against the claim.  
Ortiz, 274 F. 3d. at 1365.

D.  Right hip

Historically, the veteran first reported severe pain of the 
hips in 1990 with x-ray examination in March 1991 interpreted 
as a normal study.  VA orthopedic examination in August 1992 
indicated an impression of disabling osteoarthritis causing 
chronic low back and hip pain.  He underwent x-ray 
examination in September 1992 after he reported falling and 
hitting his left hip on a hard floor.  An x-ray examination 
of both hips showed no evidence of fracture, dislocation or 
osseous abnormality.  He testified to hip pain in October 
1993.  He continued to report hip pain in December 1993.  An 
x-ray examination of the right hip in June 1998 and September 
1999 were negative for bony pelvis and hips.  A magnetic 
resonance imaging (MRI) scan performed in July 2004 was 
interpreted as normal.

The veteran's hospitalization records in August 2000 do not 
reflect a falling incident as claimed or treatment for right 
hip symptoms.  There is no competent evidence that the 
veteran manifests any additional disability of the right hip 
that was caused by carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on VA's part or by 
an event not reasonably foreseeable.  His lay assertions of 
additional disability caused by VA treatment or lack thereof, 
to include breaking his humerus bone, holds no probative 
value in this case.  Espiritu, 2 Vet. App. at 494; 38 C.F.R. 
§ 3.159(a) (2005).  The benefit of doubt rule does not apply 
as the preponderance of evidence is against the claim.  
Ortiz, 274 F. 3d. at 1365.

E.  Right shoulder

The veteran relates symptoms of decreased right shoulder 
range of motion with numbness and partial loss of use of the 
arm due to his VA treatment in August 2000.  He claims to 
have injured his right shoulder after a falling incident 
while in the hospital.  He had a well-documented history of 
tremors, currently assessed as essential tremor vs. 
Parkinson's disease, of both upper extremities prior to his 
treatment in August 2000.  His outpatient clinic records 
first report his history of repeated falls in August 2001, to 
include several falls at home and one fall in the hospital.  
He has a current assessment of right shoulder impingement 
syndrome.  There is neither report of a falling incident 
during his VA hospitalization or report of right shoulder 
symptoms.  There is no competent evidence that the veteran 
manifests any additional disability of the right shoulder 
that was caused by carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on VA's part or by 
an event not reasonably foreseeable.  His lay assertions of 
additional disability caused by VA treatment or lack thereof 
holds no probative value in this case.  Espiritu, 2 Vet. App. 
at 494; 38 C.F.R. § 3.159(a) (2005).  The benefit of doubt 
rule does not apply as the preponderance of evidence is 
against the claim.  Ortiz, 274 F. 3d. at 1365.

F.  Right elbow

The veteran relates symptoms of numbness and partial loss of 
use of the right arm due to his VA treatment in August 2000.  
He claims to have injured his right elbow after a falling 
incident while in the hospital.  He had a well-documented 
history of tremors, currently assessed as essential tremor 
vs. Parkinson's disease, of both upper extremities prior to 
his treatment in August 2000.  His outpatient clinic records 
first report his history of repeated falls in August 2001, to 
include several falls at home and one fall in the hospital.  
He has no specific diagnosis of a right elbow disability.  
There is neither report of a falling incident during his VA 
hospitalization or report of right elbow symptoms.  There is 
no competent evidence that the veteran manifests any 
additional disability of the right elbow that was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on VA's part or by an event not 
reasonably foreseeable.  His lay assertions of additional 
disability caused by VA treatment or lack thereof hold no 
probative value in this case.  Espiritu, 2 Vet. App. at 494; 
38 C.F.R. § 3.159(a) (2005).  The benefit of doubt rule does 
not apply as the preponderance of evidence is against the 
claim.  Ortiz, 274 F. 3d. at 1365.


G.  Ankle, feet, toes

The veteran claims to manifest disability of the ankles, feet 
and toes as a result of VA treatment.  It is unclear the 
disability, or disabilities, to which the veteran refers.  
His medical records include assessments of stasis edema of 
the lower extremities aggravated by varicose veins.  He is 
also noted to have radicular pain of both lower extremities 
related to lumbar spine disability.  There is no competent 
evidence that the veteran manifests any additional disability 
of the ankles, feet and toes that was caused by carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on VA's part or by an event not reasonably 
foreseeable.  His lay assertions of additional disability 
caused by VA treatment or lack thereof hold no probative 
value in this case.  Espiritu, 2 Vet. App. at 494; 38 C.F.R. 
§ 3.159(a) (2005).  The benefit of doubt rule does not apply 
as the preponderance of evidence is against the claim.  
Ortiz, 274 F. 3d. at 1365.

H.  PTSD

The veteran claims to manifest PTSD as a result of his VA 
treatment.  The record does not disclose a diagnosis of PTSD 
nor is there any competent evidence that the veteran 
manifests an acquired psychiatric disorder caused by or 
aggravated by his VA treatment.  His hospitalization records 
only note an acute anxiety secondary to notice of the death 
of a close friend.  There is no competent evidence that the 
veteran manifests an acquired psychiatric disorder, to 
include PTSD, that was caused by carelessness, negligence, 
lack of proper skill, error in judgment or similar fault on 
VA's part or by an event not reasonably foreseeable.  His lay 
assertions of additional disability caused by VA treatment or 
lack thereof hold no probative value in this case.  Espiritu, 
2 Vet. App. at 494; 38 C.F.R. § 3.159(a) (2005).  The benefit 
of doubt rule does not apply as the preponderance of evidence 
is against the claim.  Ortiz, 274 F. 3d. at 1365.

I.  Poor circulation

The veteran claims to manifest a disability claimed as poor 
circulation and ambulation as a result of his VA treatment.  
The record discloses that he is service connected for 
residuals of varicose veins of the left leg with history of 
thrombophlebitis, and the Board has referred to the RO an 
issue of entitlement to an increased rating for his service 
connected disability.  His medical records include current 
assessments of stasis edema of the lower extremities 
aggravated by varicose veins.  He is also noted to have 
radicular pain of both lower extremities related to lumbar 
spine disability.  There is no competent evidence that the 
veteran manifests any additional disability of the lower 
extremities, claimed as poor circulation and ambulation, that 
was caused by carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on VA's part or by an 
event not reasonably foreseeable.  His lay assertions of 
additional disability caused by VA treatment or lack thereof 
hold no probative value in this case.  Espiritu, 2 Vet. App. 
at 494; 38 C.F.R. § 3.159(a) (2005).  The benefit of doubt 
rule does not apply as the preponderance of evidence is 
against the claim.  Ortiz, 274 F. 3d. at 1365.

J.  Vein atrophy of arms

The veteran claims to manifest a disability of the upper 
extremities, claimed as vein atrophy of the arms, due to his 
VA treatment in August 2000.  It is unclear the type of 
disability, or disabilities, claimed by the veteran.  He had 
a well-documented history of tremors, currently assessed as 
essential tremor vs. Parkinson's disease, of both upper 
extremities prior to his treatment in August 2000.  There is 
no competent evidence that the veteran manifests any 
additional disability of the upper extremities claimed as 
vein atrophy that was caused by carelessness, negligence, 
lack of proper skill, error in judgment or similar fault on 
VA's part or by an event not reasonably foreseeable.  His lay 
assertions of additional disability caused by VA treatment or 
lack thereof hold no probative value in this case.  Espiritu, 
2 Vet. App. at 494; 38 C.F.R. § 3.159(a) (2005).  The benefit 
of doubt rule does not apply as the preponderance of evidence 
is against the claim.  Ortiz, 274 F. 3d. at 1365.

K.  COPD

The veteran was treated for COPD as early as November 1994.  
A chest x-ray examination in October 1998 was significant for 
early pulmonary fibrosis of both lung bases.  He also had 
treatment for episodes of bronchitis.  His hospitalization 
records do not disclose any medical treatment for an 
exacerbation of his COPD disability nor bronchitis.  There is 
no competent evidence that the veteran manifests any 
additional disability of COPD and bronchitis that was caused 
by carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on VA's part or by an event not 
reasonably foreseeable.  His lay assertions of additional 
disability caused by VA treatment or lack thereof hold no 
probative value in this case.  Espiritu, 2 Vet. App. at 494; 
38 C.F.R. § 3.159(a) (2005).  The benefit of doubt rule does 
not apply as the preponderance of evidence is against the 
claim.  Ortiz, 274 F. 3d. at 1365.

L.  Headaches

The veteran claims to manifest a headache disorder related to 
his VA treatment.  His hospitalization records do not 
disclose any complaint or treatment for headache disorder.  
There is no competent evidence that the veteran manifests any 
additional disability of headaches that was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on VA's part or by an event not 
reasonably foreseeable.  His lay assertions of additional 
disability caused by VA treatment or lack thereof hold no 
probative value in this case.  Espiritu, 2 Vet. App. at 494; 
38 C.F.R. § 3.159(a) (2005).  The benefit of doubt rule does 
not apply as the preponderance of evidence is against the 
claim.  Ortiz, 274 F. 3d. at 1365.

III.  Specially adapted housing or home adaptation grant

The appellant contends, in essence, that he is entitled to VA 
assistance in modifying his home to allow use of his walking 
aid and inability to see.  He argues that his service 
connected disabilities are responsible for his inability to 
ambulate independently on a regular basis. 

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b) 
(2005).  The term "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d) (2005).

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  This benefit requires that 
the evidence show permanent and total service-connected 
disability that either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss 
or loss of use of both hands.  38 U.S.C.A. § 2101(b) (West 
2002); 38 C.F.R. § 3.809a(b) (2005).

The veteran is service connected for thoracolumbar spine 
disability rated as 60% disabling; varicose veins of the left 
leg status post history of thrombophlebitis rated as 20% 
disabling; post-operative bilateral inguinal hernias rated as 
noncompensable; urethral calculus rated as noncompensable; 
and hemorrhoidectomy rated as noncompensable.  He has self-
reported falling incidents that he related to muscle spasm of 
the back down to the legs.  See VA outpatient treatment 
record dated August 2001.  See also VA outpatient treatment 
record dated April 2003.  His thoracolumbar spine disability 
does result in mild sciatic neuritis of both lower 
extremities.  However, an aid and attendance examination 
performed in August 2003 noted good motor strength of the 
right lower extremity.

The veteran's non-service connected disabilities include 
history of three-failed total knee replacements of the left 
knee, degenerative changes of the right knee and report of 
right hip pain.  He does use a walking aid, however, the 
physical impairments needed to satisfy the eligibility 
requirements must be due to service-connected disability.  In 
the present case, the preponderance of the evidence 
demonstrates that the need for the an aid to assist in 
ambulation a history of three-failed total knee replacements 
of the left knee combined with degenerative changes of the 
right knee.  There is no competent evidence of record that 
the veteran's use of a walker aid is due to service connected 
disability.  He is not service connected for visual 
disability or organic disease affecting the functions of 
balance or propulsion.  The claim of entitlement to specially 
adapted housing, therefore, is denied.

Finally, the evidence of record does not support a finding 
that the veteran receives compensation from permanent and 
total disability which 1) is due to blindness in both eyes 
with 5/200 or less visual acuity or 2) includes the 
anatomical loss or loss of use of both hands.  His claims for 
compensation under 38 U.S.C.A. § 1151 for such disability 
have been denied for the reasons set forth above.  In the 
absence of these specified disabilities, financial assistance 
in acquiring special home adaptations is not available to the 
veteran.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (2005).

In so holding, the Board has deemed the veteran competent to 
describe his functional limitations of the lower extremities, 
but he is not deemed competent to relate his functional 
impairment to service connected origin.  Espiritu, 2 Vet. 
App. at 494; 38 C.F.R. § 3.159(a) (2005).  There is no doubt 
of material fact to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).

IV.  Automobile and adaptive equipment

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 
3902(a)(b) (West 2002).  A veteran is considered an "eligible 
person" if he is entitled to compensation for any of the 
following disabilities: (i) the loss or permanent loss of use 
of one or both feet; (ii) the loss or permanent loss of use 
of one or both hands; (iii) the permanent impairment of 
vision of both eyes.  38 C.F.R. § 3.808(b)(1) (2005).  A 
veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.  38 
U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv) (2005).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th 
ed. 1988) at 91).

There is no competent evidence of record that the veteran has 
loss or permanent loss of use of one or both feet, loss or 
permanent loss of use of one or both hands, or ankylosis of 
one or both knees or one or both hips due to service-
connected disability.  The veteran's assertion that he 
manifests such disability due to service connected origin may 
not be accepted as competent evidence supportive of his 
claim.  Espiritu, 2 Vet. App. at 494; 38 C.F.R. § 3.159(a) 
(2005).  Accordingly, the criteria for the benefits sought on 
appeal have not been met.

V.  Duty to assist and provide notice

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

The Board finds that there has been substantial compliance 
with the notice requirements.  A December 7, 2004 RO letter 
satisfied elements (1), (2), (3) and (4).  In addition, an 
October 12, 2005 RO letter was sent to the veteran advising 
him of changes to the law with respect to 38 C.F.R. § 3.361.  
An opportunity to present additional evidence and/or 
information, as well as argument was provided and the claim 
was then readjudicated.  The March 2006 supplemental 
statement of the case (SSOC) advised him of the specific 
information as to why all his claims on appeal were being 
denied, and of the evidence that was lacking.

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 05-7157 (Fed. Cir. Apr. 5, 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

In this case, the four content requirements of a VCAA notice 
have been met, and any error in not providing a single notice 
to the veteran covering all content requirements constitutes 
harmless error in this case.  See, e.g., 38 C.F.R. § 20.1102 
(2005).  There has been no argument presented by the veteran 
and his representative that prejudice has occurred by any 
notice defect.  The rating decision on appeal, the statement 
of the case (SOC), and the supplemental statements of the 
(SSOC's) told him what was necessary to substantiate his 
claims throughout the appeals process.  In fact, the rating 
decision on appeal, the SOC and the multiple SSOC's provided 
him with specific information as to why his claims were being 
denied, and of the evidence that was lacking.  As the claim 
for compensation under 38 U.S.C.A. § 1151 have been denied, 
any question as to the appropriate initial rating assigned 
and effective date of award is moot.  See Mayfield v. 
Nicholson, 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
Any further notice to the veteran would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim for further notice poses 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records and all VA records 
identified as relevant to the claim on appeal, to include 
complete records of his VA hospitalization claimed to have 
resulted in additional disability.  Absent any competent 
evidence that his claimed disabilities may have resulted from 
his VA treatment or lack thereof, there is no duty to obtain 
medical opinion in this case.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).  See generally Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003).  Similarly, the evidence and 
information of record, in its totality, provides the 
necessary information to decide the case on all issues, and 
there is no reasonable possibility that any further 
assistance to the veteran would be capable of substantiating 
his claims.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is granted.

The claim of entitlement to service connection for tinnitus 
is granted.

The claim of entitlement to service connection for cervical 
spine disability due to dental trauma is denied.

The claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for bilateral blindness is denied.

The claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for left knee bone graft is denied.

The claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for right knee disability is denied.

The claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for right hip disability is denied.

The claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for right shoulder is denied.

The claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for right elbow disability is denied.

The claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for disability of the ankles, feet and toes resulting is 
denied.

The claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for PTSD is denied.

The claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for poor circulation and ambulation is denied.

The claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for vein atrophy of both arms is denied.

The claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for bronchitis and COPD is denied.

The claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for headaches is denied.

The claim of entitlement to specially adapted housing or 
special home adaptation grant is denied.

The claim of entitlement to automobile and adaptive 
equipment, or adaptive equipment only, is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


